      Case 2:21-cv-00071-SMV-KRS Document 30 Filed 08/31/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                    No. 21-cv-0071 SMV/KRS

$426,590.00 in UNITED STATES CURRENCY,

       Defendants-in-rem,

and

MAYKEEL S. GEORGES,

       Claimant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Claimant’s Motion for Summary Judgment on Issue

of Standing to Make Claim [Doc. 24], filed on July 22, 2021. Plaintiff responded on

August 5, 2021. [Doc. 27]. Claimant replied on August 19, 2021. [Doc. 28]. Having considered

the parties’ submissions, the record, the relevant law, and being otherwise fully advised in the

premises, the Court will deny the Motion without prejudice.

                                        BACKGROUND

       Plaintiff seized defendant currency on May 18, 2020, and filed its Verified Complaint for

Forfeiture in Rem [Doc. 1] in federal court on January 28, 2021. Claimant filed a verified claim of

interest on March 26, 2021, declaring under penalty of perjury that he has an ownership interest in

the defendant currency. [Doc. 5] at 1. On April 13, 2021, Plaintiff served Claimant with its first

set of special interrogatories, see [Doc. 12], and Claimant responded on May 4, 2021, see
        Case 2:21-cv-00071-SMV-KRS Document 30 Filed 08/31/21 Page 2 of 4




[Doc. 15]. On May 14, 2021, Plaintiff notified Claimant that his responses to the interrogatories

were deficient. [Doc. 27-5]. On June 7, 2021,1 Claimant supplemented his response to Plaintiff’s

interrogatories. See [Doc. 20]. On July 8, 2021, Plaintiff again notified Claimant that his responses

to a specific interrogatory remained deficient and agreed that Claimant could have until

July 22, 2021, to supplement his response. See [Docs. 27-13, 27-14]. Without supplementing his

response, on July 22, 2021, Claimant filed the present Motion for Summary Judgment on Issue of

Standing to Make Claim, requesting that the Court affirmatively find that Claimant has standing

to challenge the forfeiture. See [Doc. 24]. This case is in the early stages of litigation, and a Rule 16

Scheduling Conference is set for October 5, 2021. [Doc. 26] at 2.

                                             LEGAL STANDARD

         “As the party seeking to intervene in an in rem forfeiture action, a claimant bears the burden

of establishing his own constitutional standing at all stages in the litigation.”2 United States v.

$148,840.00 in U.S. Currency, 521 F.3d 1268, 1273 (10th Cir. 2008). Supplemental Rule G

establishes the procedures for forfeiture actions in rem arising from a federal statute and provides

a way for the government to obtain discovery to determine whether a claimant has a valid claim to

the defendant property. Fed. R. Civ. P. Supp. Rule G(1), (6). “The government may serve special

interrogatories limited to the claimant’s identity and relationship to the defendant property without

the court’s leave at any time after the claim is filed and before discovery is closed.” Fed. R. Civ.

1
  The parties had agreed that June 7, 2021, would be the deadline for Claimant to supplement his responses. See
[Doc. 27-8] at 1, 3. They also agreed that Plaintiff would have until June 21, 2021, to file a motion to compel. Id.
Plaintiff never filed a motion to compel, despite its dissatisfaction with Claimant’s responses.
2
  The burden is different at each stage of the litigation. “At the pleading stage, a claimant satisfies this burden by
alleging a sufficient interest in the seized property, such as an ownership interest, some type of lawful possessory
interest, or a security interest.” $148,840.00 in U.S. Currency, 521 F.3d at 1273. “In contrast, at the summary judgment
stage, a claimant must prove by a preponderance of the evidence that he has a facially colorable interest in the
defendant property such that he would be injured if the property were forfeited to the United States; otherwise, no
case or controversy exists capable of federal court adjudication.” Id.


                                                           2
       Case 2:21-cv-00071-SMV-KRS Document 30 Filed 08/31/21 Page 3 of 4




P. G(6)(a). The advisory committee notes explain that Rule G(6) allows “the government to file

limited interrogatories at any time after a claim is filed to gather information that bears on the

claimant’s standing.” 2006 Advisory Committee Notes to Fed. R. Civ. P. Supplemental

Rule G(6)(a). “It is always open to a party to contest standing by proving facts that contradict his

opponent’s allegations of standing.” United States v. Funds in the Amount of $574,840, 719 F.3d

648, 652 (7th Cir. 2013); see also $148,840.00 in U.S. Currency, 521 F.3d at 1278 (“Neither does

[claimant’s] standing at this point in the proceedings mean the district court may not revisit the

issue at later stages in the litigation.”).

                                              DISCUSSION

        In this case, Claimant seeks an affirmative ruling from the Court on the issue of standing.

The Court agrees with Plaintiff and finds that Claimant’s request is premature. As the plain

language of the Rule and the cases illustrate, Rule G contemplates that Plaintiff may serve special

interrogatories on Claimant as to the issue of standing throughout discovery. See Fed. R. Civ. P.

Supp. Rule G(6). Not one case cited by either party supports Claimant’s position that the Court

should make an affirmative, summary judgment ruling on the issue of standing prior to the close

of discovery. Thus, Claimant’s request for a ruling on the issue of standing, prior to the close of

discovery, will be denied. If Claimant wishes to contest specific special interrogatories, he may

file a motion for a protective order and ask the Court to address his issues with the interrogatories.

See United States v. $215,587.22 in U.S. Currency, 282 F. Supp. 3d 109, 112–14 (D.D.C. 2017)

(citing Fed. R. Civ. P. 26(c) and granting motion for protective order where interrogatories were

overly broad and burdensome).




                                                  3
      Case 2:21-cv-00071-SMV-KRS Document 30 Filed 08/31/21 Page 4 of 4




                                            CONCLUSION

       As explained above, the Court agrees with Plaintiff. Claimant’s Motion is a premature

attempt to foreclose the issue of standing, which is contrary to the design of the Supplemental

Rules governing civil forfeiture actions.

       IT IS THEREFORE ORDERED that Claimant’s Motion for Summary Judgment on

Issue of Standing to Make Claim [Doc. 24], is DENIED without prejudice.

       IT IS SO ORDERED.




                                                          ______________________________
                                                          STEPHAN M. VIDMAR
                                                          United States Magistrate Judge
                                                          Presiding by Consent




                                                4
